Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 27, 2021

                                     No. 04-20-00340-CV

                        IN THE INTEREST OF A.R., JR., A CHILD,

                 From the 293rd Judicial District Court, Zavala County, Texas
                             Trial Court No. 18-03-14124-ZCV
                         Honorable Maribel Flores, Judge Presiding


                                        ORDER

Sitting:      Irene Rios, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez, Justice

        On January 8, 2021, appellant filed a motion to dismiss this appeal claiming that this
court does not have jurisdiction over this appeal. We have already determined that this court has
jurisdiction over this appeal because appellant filed his notice of appeal within the fifteen-day
grace period provided by Rule 26.3 of the Texas Rules of Appellate Procedure and appellant
provided a reasonable explanation for his late-filed notice of appeal. On November 10, 2020, we
issued an order retaining this appeal on our docket. Therefore, we DENY appellant’s motion to
dismiss this appeal.
       If appellant wishes to voluntarily dismiss this appeal, he must file a motion to dismiss
that complies with Texas Rule of Appellate Procedure 42.1(a).
        If court-appointed counsel for appellant has conducted a professional evaluation of the
record and determined there are no arguable grounds for reversal of the termination order, he
must file a brief that complies with Anders v. California, 386 U.S. 738, 744 (1967) and In re
P.M., 520 S.W.3d 24, 27 (Tex. 2016).
       Appellant’s brief, which was due on or before January 12, 2021, has not been filed.
Counsel for appellant is ORDERED to file appellant’s brief or an appropriate motion on or
before February 12, 2021.



                                                    _________________________________
                                                    Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of January, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court